OPINION OF THE COURT
PER CURIAM.
This is a direct appeal from Pike County Common Pleas’ judgments of sentence of life imprisonment for second degree murder, 10 to 20 years for robbery to be served consecutively to the life sentence, and 2% to 5. years for unlawfully carrying a firearm to be served consecutively to the murder and robbery sentences. Four issues are raised: (1) the illegality of appellant’s arrest and the failure to suppress the fruits of that arrest; (2) failure to suppress appellant’s inculpatory statements as involuntary; (3) failure to comply with the six-hour rule for arraignment after arrest enunciated in Commonwealth v. Davenport, 471 Pa. 278, 370 A.2d 301 (1977) and the failure to suppress those statements taken after arrest; and (4) failure of the sentencing court to comply with the sentencing code. We have reviewed the record in this case and find appellant’s contentions to be without merit.
Judgments of sentence affirmed.